            Case 1:20-cv-02227-RDB Document 49 Filed 03/10/21 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

COASTAL LABORATORIES, INC., *
et al. ,

       Plaintiffs,                         *
                                                         Civil Action No. RDB-20-2227
       v.                                  *

TARUN JOLLY, M.D., et al. ,                *

                                           *
       Defendants.

*      *        *     *     *       *      *       *     *       *      *      *      *


TARUN JOLLY, M.D.,                         *

       Plaintiff,                          *
                                                         Civil Action No. RDB-21-0137
       v.                                  *

COASTAL LABORATORIES, INC.                 *
et al. ,
                                           *

       Defendants.                         *

*      *        *     *     *       *      *       *     *       *      *      *      *

                                MEMORANDUM ORDER
       The Court conducted an Audio Motions Hearing on March 10, 2021 addressing the

Plaintiff Jolly’s Second Motion for Preliminary Injunction in RDB-21-0137 (ECF No. 71),

which was originally filed in the United States District Court for the Eastern District of

Louisiana before transfer to this Court and consolidation with RDB-20-2227. For the reasons

set forth on the record, including a review of principles set forth by the United States Court


                                               1
         Case 1:20-cv-02227-RDB Document 49 Filed 03/10/21 Page 2 of 2



of Appeals for the Fourth Circuit in Pashby v. Delia, 709 F.3d 307, 319 (4th Cir 2013), Aggarao

v. MOL Ship Mgmt. Co., Ltd., 675 F.3d 355, 378 (4th Cir. 2012), and Sun Microsystems, Inc. v.

Microsoft Corp., (In re Miscrosoft Corp. Antitrust Litig.), 333 F.3d 517, 525 (4th Cir. 2003); it is

HEREBY ORDERED this 10th Day of March 2021 that said Second Motion for Preliminary

Injunction is GRANTED and the Defendants Coastal Laboratories, Inc., Britton-Harr

Enterprises, Inc., or Patrick Britton-Harr individually shall place $3,000,000 in the Registry of

this Court or post a $3,000,000 corporate surety bond in that amount by Wednesday, March

17, 2021. Consistent with the Order of this Court, a status conference shall be conducted on

the record on Friday, March 12, 2021 at 10:30 a.m. to discuss the manner of placing the

appropriate security with the Registry of this Court.




                                                             _____/s/_________________
                                                             Richard D. Bennett
                                                             United States District Judge




                                                 2
